   Case 20-00850         Doc 32   Filed 05/06/20 Entered 05/06/20 14:51:32            Desc Main
                                    Document     Page 1 of 6
                            UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    (EASTERN DIVISION)
IN RE:

         Lashawnda Bland                                     Case No. 20-00850
                                                             Judge Hon .Donald R. Cassling
               Debtor.                                       Chapter 13


 NOTICE OF MOTION OF SECURED CREDITOR FOR RELIEF FROM THE AUTOMATIC
  STAY AND TO WAIVE THE PROVISIONS OF FED.R.BANKR.P.4001(A)(3) OR IN THE
                   ALTERNATIVE TO DISMISS THE CASE

       Counsel for CFAI Special Assets LLC has filed a Motion with the Court for relief from the
automatic stay and to waive the provisions of Fed.R.Bankr.P.4001(a)(3) or in the alternative to
dismiss the case.

       Your rights may be affected. You should read these papers carefully and discuss them
with your attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you
may wish to consult one.)

        If you do not want the court to enter an order to modify the automatic stay, or if you want the
court to consider your views on the Motion of Creditor For Modifying the Automatic Stay and Waiving
the Provisions of Fed.R.Bankr.P. 4001(a)(3), or in the alternative to dismiss, you or your attorney
must:

         File with the court a written response or an answer at least two (2) business days prior to the
presentment date as indicated below. If you mail your response to the court for filing, you must mail
it early enough so the court will receive it on or before the date stated above.

       Should an Objection be timely filed, the court will hold a hearing on the request for relief from
the automatic stay and to waive the provisions of Fed.R.Bankr.P.4001(a)(3), or in the alternative to
dismiss.

         This hearing will take place on May 14th, 2020 at 9:30 p.m. before the Honorable Donald R.
Cassling at the United States Bankruptcy Court 219 South Dearborn, Courtroom 619, Chicago,
Illinois 60604.

Dated: May 6, 2020                            /s/ Marc G. Wagman

                                    AFFIDAVIT OF SERVICE

       I, Catherine Scanlan, declare under the penalty of perjury that on the 6th day of May, 2020, I
served a copy of the Notice of Motion and Motion for Relief from Stay, Required Statement to
Accompany Motion for Relief, Proposed Order for Relief, Proposed Order Dismissing, and Affidavit
of Service upon:
Lashawnda Bland             Tom Vaughn
1055 N. Lorel               Chapter 13 Trustee
Chicago, IL 60651           55 E. Monroe Street, Suite 3850
                            Chicago, IL 60603
   Case 20-00850       Doc 32     Filed 05/06/20 Entered 05/06/20 14:51:32           Desc Main
                                    Document     Page 2 of 6

Patrick S Layng                 David M. Siegel
Office of the U.S.              David M. Siegel & Associates
Trustee, Region 11              790 Chaddick Drive
219 S Dearborn St               Wheeling, IL 60090
Room 873
Chicago, IL 60604




By placing same in a well-sealed envelope, by first class mail, with the proper prepaid postage thereon
and depositing same in a United States Mail receptacle in the City of Rochester, State of Michigan to
the Debtor and interested parties, and via CM-ECF electronic filing to Debtor’s Attorney, the Trustee
and the Office of the US Trustee.

                                             /s/ Catherine Scanlan
                                             Catherine Scanlan
   Case 20-00850          Doc 32   Filed 05/06/20 Entered 05/06/20 14:51:32          Desc Main
                                     Document     Page 3 of 6




                             UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF ILLINOIS
                                     (EASTERN DIVISION)
IN RE:

         Lashawnda Bland                                    Case No. 20-00850
                                                            Judge Hon .Donald R. Cassling
                Debtor.                                     Chapter 13



  MOTION OF CFAI SPECIAL ASSETS LLC FOR RELIEF FROM THE AUTOMATIC
 STAY, AND WAIVING THE PROVISIONS OF FED.R.BANKR.P.4001(A)(3) AS TO THE
  REAL PROPERTY LOCATED 1055 N LOREL AVE., CHICAGO, IL 60651 OR IN THE
                  ALTERNATIVE TO DISMISS THE CASE

         CFAI Special Assets LLC moves this Court, under § 362, and other sections of the Bankruptcy

Reform Act of 1978, as amended (the “Bankruptcy Code”) and under Rules 4001, 6007 and other rules

of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) for an Order modifying the

automatic stay, imposed by 11 U.S.C § 362 and 1301 of the Bankruptcy Code, and for a waiver of the

provisions of Fed. R. Bankr.P.4001(a)(3) or in the alternative to dismiss the case. In support of this

Motion, the Movant states:

         1.           The Debtor filed for chapter 13 bankruptcy relief on January 11, 2020.

         2.           The Court has jurisdiction over this matter under 28 U.S.C. §§ 157 and 1334.

This is a core proceeding under 28 U.S.C. § 157(b)(2). Venue of this case and this Motion are proper

under 28 U.S.C. §§ 1408 and 1409.

         3.           On October 30, 2015 the Debtor listed above obtained a loan from LendingHome

Funding Corporation in the amount for $87,100.00. Such loan was evidenced by a promissory note

dated October 30, 2015 (the “Note”). Debtor executed a Mortgage dated October 30, 2015 (the

“Mortgage”), conveying to LendingHome Funding Corporation a lien on real property (the

“Collateral”) owned by the Debtor, located 1055 N Lorel Ave., Chicago, IL 60651. The lien is the first

lien on the collateral.
   Case 20-00850 Doc 32 Filed 05/06/20 Entered 05/06/20 14:51:32 Desc Main
      4.                     Document
                The Note and Security      Pagewere
                                      Agreement 4 oftransferred
                                                     6          as follows: (a) on February

15, 2018 to LendingHome Funding Corporation the transfer is evidenced by an Assignment of

Mortgage.

       5.             The note was signed on behalf of a non-party borrower L & T Development,

LLC, and the loan was a commercial loan that would only be used by the company for business

purposes, and that the company would not occupy or reside on the property while the loan was

outstanding (See attached note as Exhibit “A”).

       6.             The estimated market value of the Collateral may be $179,000.00. This valuation

was obtained from Schedule “D” provided by the debtor. The current outstanding principal balance

due on the Note is $177,715.84, plus interest accruing at the rate of 14.7500% per annum [$35.91] per

day]. This amount may not include accrued interest, fees, late charges, escrow shortages or corporate

advances.

       7.            Movant seeks an order for relief from the automatic stay in order to protect its lien

pursuant to the terms of the security agreement, to the extent allowed by law. Movant may in lieu of

foreclosure offer and provide Debtor with information re: a potential Forbearance Agreement, Loan

Modification, Refinance Agreement, or other Loan Workout/Loss Mitigation options, and may seek

to enter into such agreement with Debtor. Movant understands that it may not enforce or threaten to

enforce any personal liability against Debtor if Debtor’s personal liability is discharged in this

bankruptcy case or while the case remains pending.

       8.            The Debtor filed her Chapter 13 Plan with the Court on January 11, 2020. Pursuant

to the Chapter 13 Plan, the Debtor is seeking to pay the loan at a reduced interest rate 6.00%, and pay

what the Debtor claims the amount owed is of $61,320.

       9.            The proof of claim shows that the amount due on the note is presently $177,715.84,

at an interest rate of 14.75%, of which the entire balance accelerated due to the Debtor’s default.

       10.           Debtor’s Chapter 13 Plan has not yet been confirmed, and the Movant has a

pending objection.
   Case 20-00850 Doc 32 Filed 05/06/20 Entered 05/06/20 14:51:32 Desc Main
      11.       Debtor is seekingDocument      Page
                                  to impermissibly   5 of 6
                                                   modify the rights of a business debt within her

personal bankruptcy, and Debtor is seeking to cram down the amount owed on the property, and reduce

the interest rate in direct contravention to 11 USC 1322 (b) (2).

        12.          Further, since the debt owed is a commercial loan on behalf of the Debtor’s LLC,

the property is not property of the estate, and the automatic stay does not arise as to the property.

        13.          There is no co-debtor stay as to the company’s property, as the Debtor does not

own the property but L & T Development LLC owns the property.

        14.          Debtor’s petition and plan were filed in bad faith as part of a scheme to delay the

foreclosure action between Movant and the LLC.

        15.          Movant is not adequately protected as the Debtor is not providing monthly

payments pursuant to the note, nor is she proposing to pay the debt in full at the contract rate of interest.

        16.         Movant is entitled to relief from the automatic stay under §§ 362(d)(1). The Debtor

is in material default of the mortgage obligations by a failure to make the required ongoing monthly

mortgage payments.

        17.         Debtor is presently due for the June 1, 2019, monthly mortgage payment in the

amount of $521.89 per month and each month thereafter.

        18.         The loan has accelerated, and there is a present default of $177,715.84 in pre-

petition arrears to the Movant, which does not include attorney fees of $1,050.00 and costs of $181.00.

The total default including attorney’s fees and costs totals $178,765.84.

        19.         Based upon the foregoing, cause exists for modifying the automatic stay with a

waiver of the provisions of Fed.R.Bankr.P.4001(a)(3) is appropriate; an order for relief should have

immediate effect.

        20.         Movant, in the alternative, hereby requests the dismissal of the case for material

default.

        WHEREFORE, Movant prays for an Order from the Court for Relief from the Automatic

Stay of 11 U.S.C § 362 of the Bankruptcy Code as to the Movant with respect to the subject property
   Case 20-00850 Doc 32 Filed 05/06/20 Entered 05/06/20 14:51:32 Desc Main
                                   Document
located at 1055 N Lorel Ave., Chicago, IL 60651, Page   6 of
                                                 or in the    6
                                                           alternative dismissal of the case. Movant

further requests that the provisions of Fed.R.Bankr.P. 4001(a)(3) be waived and that the Order for

Relief from the Automatic Stay have immediate effect, and further, remain in effect notwithstanding

the conversion of this bankruptcy case to a case under any other Chapter of Title 11 of the United

States Bankruptcy Code.

                                            Respectfully submitted,
Date: May 6, 2020
                                            /s/ Marc G. Wagman
                                            Potestivo & Associates, P.C.
                                            Marc G. Wagman
                                            223 W. Jackson Blvd., Suite 610
                                            Chicago, Illinois 60606
                                            mwagman@potestivolaw.com
                                            Telephone: (312) 263-0003
                                            Main Fax: (312) 263-0002
                                            IL ARDC: 6282192
                                            Attorneys for CFAI Special Assets LLC
